IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60951
                        Conference Calendar



LUTHER EDWARD CARR,

                                         Plaintiff-Appellant,

versus

SHEILA FANCHER; DAVID TURNER; ROBERT L. JOHNSON,

                                         Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 2:01-CV-154-PG
                       - - - - - - - - - -
                          June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Luther Edward Carr, Mississippi prisoner # 73275, appeals

the district court’s dismissal of his pro se, in forma pauperis

42 U.S.C. § 1983 action as frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(i).   Carr contends that his due process rights

were violated when he was placed in lockdown at South Mississippi

Correctional Institute (SMCI), in Leakesville, Mississippi, even

though he had not received any rule violation reports and he was

not given a reason for being placed in lockdown.   He contends

that his classification status should have been upgraded.   Carr

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-60951
                                  -2-

argues that the district court erred by dismissing his complaint

without conducting an evidentiary hearing.     He also asserts, for

the first time on appeal, that he is still in lockdown because he

filed a 42 U.S.C. § 1983 complaint.

     Carr admits that he was classified as a C-custody inmate

when he was transferred to SMCI.     However, he contends that

because he received additional privileges, including being taken

out of lockdown, for working in the fields at the Mississippi

State Penitentiary at Parchman, Mississippi, prior to his

transfer to SMCI, he was entitled to be classified as a B-custody

inmate.   Carr has no protectable liberty interest in being

incarcerated at a particular institution or obtaining a

particular custodial classification, nor has he established such

an interest based on administrative segregation.     See Meachum v.

Fano, 427 U.S. 215, 225 (1976); Harper v. Showers, 174 F.3d 716,

719 (5th Cir. 1999); Pichardo v. Kinker, 73 F.3d 612, 612 (5th

Cir. 1996).     Therefore, the district court did not abuse its

discretion in dismissing his complaint as frivolous and without

an evidentiary hearing.     To the extent that Carr asserts that he

has remained in lockdown due to his filing of a 42 U.S.C. § 1983

complaint, we do not address this issue because it is raised for

the first time on appeal.     See Leverette v. Louisville Ladder

Co., 183 F.3d 339, 342 (5th Cir. 1999), cert. denied, 528 U.S.

1138 (2000).

     Carr’s appeal is without arguable merit and is dismissed as

frivolous.     See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).     The dismissal of the appeal as frivolous
                          No. 01-60951
                               -3-

and the district court’s dismissal of Carr’s 42 U.S.C. § 1983

complaint as frivolous count as “strikes” under the three-strikes

provision of 28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103

F.3d 383, 387-88 (5th Cir. 1996); 28 U.S.C. § 1915(e)(2)(B)(i).

Carr is CAUTIONED that if he accumulates three “strikes” under 28

U.S.C. § 1915(g), he will not be able to proceed in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.